NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0131-20

KRISTIAN KIRCHNER,

          Plaintiff-Respondent,

v.

CITY OF VINELAND,

          Defendant-Appellant,

and

MATTHEW BROWNE, PEDRO
CASIANO, BRAD MARCHESANO,
ANTHONY RUBERTI, CHARLES
CAPELLI, GARY APEL, CRAIG
SCARPA, GREGORY PACITTO,
TIMOTHY CODISPOTI,
LEONARD WOLF and JOHN
LAURIA,

     Defendants.
_____________________________

                   Argued February 3, 2021 – Decided December 30, 2021

                   Before Judges Ostrer, Accurso and Vernoia.
            On appeal from an interlocutory order from the
            Superior Court of New Jersey, Law Division,
            Cumberland County, Docket No. L-0318-17.

            Patrick J. Madden argued the cause for appellant
            (Madden & Madden, PA, attorneys; Patrick J. Madden
            and Mark W. Strasle, on the briefs).

            Jennifer M. Carlson argued the cause for respondent
            (Richard M. Pescatore, PC, attorneys; Richard M.
            Pescatore, on the brief).

PER CURIAM

      Defendant City of Vineland is here on our leave to appeal the denial of its

motion for summary judgment dismissing former Vineland police detective,

plaintiff Kristian Kirchner's claim under N.J.S.A. 34:19-3(c)(3) of the

Conscientious Employees' Protection Act, N.J.S.A. 34:19-1 to -14. Kirchner

claims he was demoted and harassed after he "blew the whistle" on Cumberland

County's First Assistant Prosecutor's alleged delay in conducting the criminal

investigation of a confidential informant and refused the First Assistant's

direction to remove any reference to the informant or the investigation in a

police report.

      We conclude the trial court erred by failing to sufficiently identify a

standard by which the prosecutor's conduct could be measured and determined

to be incompatible with a clear mandate of public policy, as required by


                                                                           A-0131-20
                                       2
Hitesman v. Bridgeway, Inc., 218 N.J. 8, 32-33 (2014). The public policies of

"enforcing the law for the protection of the public" and "upholding t he rights of

an accused to confront witnesses against them," proffered by plaintiff and relied

on by the court, are too amorphous and provide no standard against which the

specific conduct he complains of here could be measured and found to be illegal

or unethical as opposed to ordinary discretionary acts by the prosecutor and

Vineland. Because our Supreme Court has admonished that "[t]he trial court

can and should enter judgment for a defendant" when the plaintiff has failed to

"identify a statute, regulation, rule, or public policy that closely relates to the

complained-of conduct," Dzwonar v. McDevitt, 177 N.J. 451, 463 (2003), we

reverse the order and direct summary judgment for Vineland on plaintiff's CEPA

claim.

      The parties agree on these facts. Plaintiff was hired by the Vineland

Police Department in 1998 as a police dispatcher. He became a full-time police

officer in May of 2001.      At that time, the Department consisted of three

divisions: the Patrol Division, the Criminal Division, and the Records Division.

Plaintiff began his full-time employment in the Patrol Division, as did all full-

time officers. He was assigned to the Detective Bureau, which was part of the

Criminal Division, seven years later in 2008. His duties as a detective included


                                                                             A-0131-20
                                        3
investigating   major   crimes,   attending   autopsies,   collecting   evidence,

interviewing and locating witnesses, testifying in court, and obtaining search

warrants.

      In August or September 2011, plaintiff and defendant Pacitto, another

detective in the Department, were assigned to work solely on an investigation

related to gang activity in Vineland. The gang investigation was begun in the

Department and then brought to the Cumberland County Prosecutor's Office,

which led the investigation going forward. The target of the gang investigation

was Edwin "Pistol Pete" Sanchez.        Sanchez had served as a confidential

informant for the Department for almost ten years. 1

      In connection with the gang investigation, plaintiff and Pacitto sought a

communications data warrant for a telephone number associated with Sanchez,

sending a draft of the proposed affidavit and order to First Assistant Prosecutor

Harold Shapiro for approval. 2 Although it is not clear from the record exactly

when Shapiro received the initial draft, it appears to have been in August or

September 2011.


1
  As the parties have not attempted to conceal Sanchez's identity here, neither
do we, and assume his identity has already been publicly disclosed.
2
  Before seeking judicial approval for a warrant in New Jersey, police officers
are required to obtain permission from a prosecutor.
                                                                           A-0131-20
                                       4
      Although both sides agree there was probable cause to support the warrant

application, Shapiro required several rounds of edits to the documents, which

plaintiff believed were largely "grammatical" and Pacitto thought were

"excessive and they were, basically, beyond the point of any reasoning, for some

of them."3

      Plaintiff believed "[f]or reasons unknown to [him], and upon which he can

only speculate, it became clear . . . that Shapiro was purposely stalling the

investigation into" Sanchez. Plaintiff took exception to the delay because he

thought Shapiro was not "fulfilling his duty to act" as a prosecutor should.

      Pacitto testified his "opinion" and "guess at the time" was that Shapiro

delayed the warrant because he "didn't want any type of wrinkles" with certain

home invasion cases he was prosecuting for which Sanchez had been a

confidential informant.    When asked if he believed Shapiro perceived the



3
  Both sides note that another Vineland detective, "Gamy" Cruz, had been fired
several months before, after an investigation by the prosecutor's office, for lying
to a judge about not knowing the identity of a confidential informant in an
application for a search warrant. As a result, the First Assistant advised the
Department it had dismissed eleven cases involving twenty defendants, thirteen
of whom had been charged with first- or second-degree crimes. The fallout from
those events had apparently strained relations between the Department and the
Prosecutor's Office. Although those facts may have certainly affected
perceptions on both sides, they are irrelevant for the issue we review on
summary judgment.
                                                                             A-0131-20
                                        5
communications data warrant to be "interfering with something he was doing

separately," Pacitto responded:

            Yes, because the C[onfidential] I[nformant] [Sanchez],
            I believe, gave information on the people that [Shapiro]
            was prosecuting. So that was part of the problem, that
            if the CI is playing both ends and you're using, possibly,
            his information to get to a target, so I imagine that
            would mess up an investigation.

      Throughout the gang investigation, plaintiff complained to his supervisors

at the Department, including "Lieutenant Pagnini, Lieutenant Finley, Lieutenant

Wolfe, and Captain Beu," about what plaintiff perceived to be Shapiro's "undue

and unreasonable delays in the investigatory process." Plaintiff requested the

matter be forwarded to the Attorney General for investigation. Pacitto also

believed the Attorney General should look into Shapiro's conduct. Pagnini

responded by saying plaintiff had "over-reacted" and "was crazy" and predicted

forwarding the matter would be futile.

      In early October 2011, William Johnson, Chief of Investigators of the

Prosecutor's Office, contacted plaintiff to ask about the delay in the gang

investigation. Plaintiff met with Johnson on October 6, 2011, and told him

Shapiro had failed to act on the proposed communications data warrant despite

all the revisions he wanted having been made. Plaintiff gave a copy of the

package to Johnson and, within a few hours, Shapiro signed it.           A judge

                                                                           A-0131-20
                                         6
authorized the warrant the following day. On October 11, 2011, at Shapiro's

direction, Sanchez was informed his status as a confidential informant was

terminated.

      Plaintiff and Shapiro continued to have issues and disagreements as the

gang investigation progressed. At a December 6, 2011 meeting in connection

with revising a wiretap affidavit, Shapiro demanded the alteration of a particular

passage that plaintiff insisted included "wording [that had] been previously

used" and that the "exact context was taken out of [an] FBI Electronic

Surveillance Manual." Shapiro "advise[d] [that] he did not care and wanted the

wording changed." Shapiro called plaintiff "unprofessional." Plaintiff told

Shapiro he thought him "the worst first assistant [he] had ever seen," and he

walked out of the meeting before it was over.

      Plaintiff believed the Department was "distressed with the length of time"

devoted to the gang investigation and that it "put the blame" on him and Pacitto

even though "it was not our fault." He testified he "felt that, as the investigation

progressed, they kind of left me out there to hang."

      On January 5, 2012, at the direction of the Prosecutor's Office, Sanchez

was arrested in connection with two home invasion robberies that had taken

place two years before. Sanchez's daughter, Nicole Castro, was present at the


                                                                              A-0131-20
                                         7
time of the arrest and was interviewed by plaintiff at the Millville Police

Department.

      Shapiro requested that plaintiff prepare supplementary reports regarding

the 2010 robberies for which Sanchez had been arrested and plaintiff's interview

of Castro, which he did on January 20, 2012. Plaintiff included in those reports

references to the "Confidential Investigation related to the organized criminal

activity" of Sanchez, the fact that the investigation had begun in August 2011,

and details regarding Sanchez's prior status as a confidential informant. Shapiro

and the Cumberland County Prosecutor had concerns about including that

specific information in the supplementary reports, and on a Saturday plaintiff

"was advised that the prosecutor had an issue with" plaintiff's reports and

"wanted to meet to discuss it" on the following Monday. Plaintiff understood

the Prosecutor was effectively "calling [him] on the carpet."

      Plaintiff "called out" 4 of work on the day of the meeting and did not attend,

although members of the Prosecutor's Office and plaintiff's superiors at the

Department, Beu and Finley, held the meeting in his absence. Plaintiff was

"written up" for missing the meeting.


4
  At his deposition, plaintiff testified "a personal issue came up" the night before
the meeting, and he "realized [he] wasn't going to be able to make it to work"
the following day because he was not feeling well.
                                                                              A-0131-20
                                         8
      On January 31, 2012, plaintiff met with Beu and Pagnini about the "write

up," but they also discussed the issues raised by the Prosecutor's Office about

plaintiff's supplementary reports. Plaintiff was advised the Prosecutor's Office

"wanted [him] to remove any mention of the informant, his name, and any

reference to the confidential investigation itself."          Beu and Pagnini

"encouraged" plaintiff to remove the designated references from his

supplementary reports, stating "it was at the request of the prosecutor and to just

do it to appease them."

      Plaintiff objected to altering the reports. At his deposition, he explained

he had "two reasons" for his objection:

            One, you can't identify — you can't go through A, B, C
            without being there, but there was no way for me to
            explain it, and if this came to some kind of trial or
            testimony of mine, I wasn't going to perjure myself
            because they wanted me to leave something out for
            their interests, and, the other reason being, legally, in
            discovery, the defendants are entitled to this
            information, so I'm not going to leave things out,
            because that opens me up, again, to a perjury-type
            situation, if I have to get up on the stand and testify,
            and there would be no way for me to explain the
            background, how we got to point C, if we left A or B
            out, and that is how they wanted me to rearrange this
            report, and it was impossible for me.




                                                                             A-0131-20
                                          9
Plaintiff did not revise his January 2012 supplementary reports and, as far as he

was aware, the final versions included the references to Sanchez and the

confidential investigation.

      In plaintiff's "Confidential Investigation" report, updated on February 17,

2012, he criticized Shapiro, stating:

            The First Assistant has demonstrated that the
            investigative methods utilized to obtain sufficient
            evidence to further the investigations beyond the scope
            of the prosecution are not possible to be carried out by
            him due to lack of experience from an investigative or
            law enforcement initiative. This has been clearly
            demonstrated by his decisions and direction through the
            investigation. His direction has been solely based in his
            legal experience and he has refused to take into
            consideration the advice and experience of the
            investigators both from his office and this Agency.
            This would also include the investigative advice and
            opinion of command staff investigators supervising the
            operation. Thus far evidence has been successfully
            obtained against both Sanchez and [another defendant]
            despite these factors. Again due to the conflicts at the
            Prosecutors Office they have proven extremely difficult
            to work with, and the assistance provided to us with
            completing the legal process required for the
            application of several warrants has been a laborious and
            frustrating process.

      Plaintiff asked to be removed from the gang investigation "numerous

times" because of his issues with Shapiro. On March 27, 2012, he sent a weekly

progress report on the investigation to Beu, Finley, Pagnini, Pacitto, and


                                                                           A-0131-20
                                        10
defendant Sergeant Leonard Wolf, together with an email noting he "would like

to formally request to be taken off of the investigation." Plaintiff explained

"with only two men assigned to this investigation who are properly trained in

communications data analysis[,] it is impossible to thoroughly complete the

objectives of the investigation." He added:

            Due to the fact that this investigation is highly based in
            communications technology analysis, the time frame is
            not reasonable for the amount of manpower and the
            continued stress of meeting these unrealistic deadlines
            is not something I would like to be a part of any longer.
            I cannot properly complete the investigation within the
            time frame given. Although the investigation has taken
            8 months, the fact that the First Assistant delayed and
            wasted approximately the first 4 to 5 months has never
            been truly taken into account on our part. The
            investigators have been held responsible and due to this
            factor, unreasonable time constraints have been placed
            on us due to manpower shortages.

Beu informed plaintiff he could not be removed from the investigation because

he was the only officer in the Department "with the specialized training," and it

would be unfair to Pacitto, who was in the process of being trained. 5

      In August 2012, plaintiff and Pacitto were directed to cease working on

the gang investigation and to return to their regularly assigned duties with the


5
  It is not clear from the record if Beu's remarks came in response to the March
27, 2012, email or one or more of plaintiff's other "numerous requests" to be
removed from the gang investigation.
                                                                           A-0131-20
                                       11
Department, effective September 3, 2012. Pagnini acknowledged the two had

"put an enormous amount of work into this case," but advised the command

structure felt "adequate time has been spent on this investigation and numerous

time extensions have been granted already. It is our opinion that no further

extension can be provided." Plaintiff and Pacitto were also advised they would

still be required "to assist the Prosecutor's Office with finalizing charges and

targets, as well as follow up investigation."

      Fifteen months later, on December 2, 2013, plaintiff was notified he was

being transferred to the Patrol Division, which he perceived as a demotion. The

commanding officer of the unit, Lt. Pagnini, was also transferred to patrol at the

same time. On December 24, 2013, plaintiff "began an extended absence from

employment due to mental health issues."6 Plaintiff was "sent for a fitness for

duty evaluation" in April 2015, and the evaluator issued a report in May 2015,

finding plaintiff was unable to perform the duties of his position.7


6
  Plaintiff filed his initial complaint against Vineland in June 2014, while on
extended leave.
7
  On May 1, 2015, Wolf received a telephone call from plaintiff's ex-girlfriend's
father expressing concern for plaintiff. Plaintiff had left messages on his ex -
girlfriend's voicemail suggesting he might be suicidal. Browne, Pacitto, and
other Department officers responded to plaintiff's home. Plaintiff was taken
involuntarily to a crisis center, in handcuffs, where he was released after doctors


                                                                             A-0131-20
                                       12
      Plaintiff was notified in July 2015 that he was being terminated, and,

following a departmental hearing in December 2015, the hearing officer

determined plaintiff was not fit for duty.      The termination decision "was

ultimately modified to reflect a resignation in good standing." In January 2016,

plaintiff's application for ordinary disability retirement was approved, with an

effective retirement date of August 1, 2015.

      Sanchez, following his arrest in January 2012, pleaded guilty to charges

in four indictments and received a seventeen-year prison term, eighty-five

percent of which must be served before he can be considered for parole. He is

currently incarcerated and not eligible for parole until June 2026.

      After hearing argument on Vineland's motion, the trial judge recapitulated

plaintiff's CEPA claims that Shapiro "stalled the investigation against Sanchez"

by the "over-editing of warrant affidavits" and "delay in responding to




determined he was not a danger to himself or others. After plaintiff was removed
from his home, Browne ordered a search of the premises without a warrant,
pursuant to the community caretaking doctrine. Browne, Casiano, Marchesano,
Apel, and Scarpa took possession of the weapons and ammunition they located
in plaintiff's home. Plaintiff subsequently amended his complaint to include a
claim under the New Jersey Civil Rights Act, N.J.S.A. 10:6-1 to -2, for the
violation of his constitutional rights. The trial court found disputed facts
surrounding plaintiff's forcible transportation to the crisis center, but that
plaintiff was entitled to summary judgment as to the search and seizure of his
property. That issue is not before us on this interlocutory appeal.
                                                                          A-0131-20
                                      13
applications for warrants" during the time "plaintiff complained that Sanchez

was out there about to commit other crimes against the community that could

have been prevented had the investigation of Sanchez not been delayed ."

Plaintiff's "thought was that there was an intentional delay and other crimes were

being committed that should have been and could have been stopped." Plaintiff

claimed "[t]he delay was so concerning that he wanted the Vineland Police

Department to report it to the Attorney General's Office."

      The court acknowledged Vineland's arguments "that the Prosecutor has

significant discretion in what crimes to prosecute and why," but found "that’s

not the question here. The question is . . . whether [plaintiff's] belief was

objectively reasonable." Considering the facts in the light most favorable to

plaintiff "and the information that he had and that was available to him," the

court found "the fact that the Prosecutor had discretion wouldn't preclude a

finding that [plaintiff] had an objectively reasonable belief that what occurred

was a violation of public policy."

      The judge noted "[g]ood arguments are made by the defense" and

expressed the view it was not "a particularly strong plaintiff's case," but

concluded it wasn't her "place to make that judgment." Considering the facts in

the light most favorable to plaintiff, the judge concluded she couldn't


                                                                            A-0131-20
                                       14
            say that a reasonable jury could not find that plaintiff
            had a reasonable belief that the Vineland Police
            Department was engaging in activity that was contrary
            to the public policy of enforcing the law for the
            protection of the public and upholding the rights of an
            accused to confront witnesses against them.
            Specifically, the allegation is that the Prosecutor was
            not prosecuting Sanchez because that would then affect
            the credibility of the State's witness against another
            defendant. And so that would affect the defendant —
            the defendant's right to confront the witnesses against
            him, specifically Sanchez, against him and the other
            prosecutions that were ongoing.

      As to plaintiff's "other allegation of whistleblowing," that "plaintiff was

instructed to remove potentially exculpatory information pertaining to the use

of confidential informants from investigation reports and that he objected to

doing that," the judge found "a sufficient basis for a jury to find that this

objection to being told to remove exculpatory or potentially exculpatory

information from a police report, a jury could find that [plaintiff] had a

reasonable belief that that was either contrary to law or public policy."

      Vineland appeals, contending plaintiff's CEPA claim should have been

dismissed on summary judgment because he failed to identify any "law, rule,

regulation, statute or clear mandate of public policy that . . . would have been

violated by the Prosecutor's actions." We agree.




                                                                            A-0131-20
                                       15
      We review summary judgment using the same standard that governs the

trial court. Allen v. Cape May Cty., 246 N.J. 275, 288 (2021). As the parties

agreed on the material facts for purposes of the motion, our task is limited to

determining whether the trial court's ruling on the law was correct. Manalapan

Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      CEPA was enacted in 1986, following our Supreme Court's "opinion in

Pierce v. Ortho Pharmaceutical Corp., 84 N.J. 58 (1980), to cement this State's

commitment to 'protect and encourage employees to report illegal or unethical

workplace activities.'" Chiofalo v. State, 238 N.J. 527, 539 (2019) (quoting

Dzwonar, 177 N.J. at 461). The statute's "critical substantive provisions are

contained in N.J.S.A. 34:19-3," id. at 540, which, as pertinent to this appeal,

provides as follows:

            An employer shall not take any retaliatory action
            against an employee because the employee does any of
            the following:

                  ....

            c. Objects to, or refuses to participate in any activity,
            policy or practice which the employee reasonably
            believes:

            (1) is in violation of a law, or a rule or regulation
            promulgated pursuant to law, including any violation
            involving deception of, or misrepresentation to, any
            shareholder, investor, client, patient, customer,

                                                                         A-0131-20
                                      16
            employee, former employee, retiree or pensioner of the
            employer or any governmental entity, or, if the
            employee is a licensed or certified health care
            professional, constitutes improper quality of patient
            care;

            (2) is fraudulent or criminal, including any activity,
            policy or practice of deception or misrepresentation
            which the employee reasonably believes may defraud
            any shareholder, investor, client, patient, customer,
            employee, former employee, retiree or pensioner of the
            employer or any governmental entity; or

            (3) is incompatible with a clear mandate of public
            policy concerning the public health, safety or welfare
            or protection of the environment.

Plaintiff's CEPA claim falls under N.J.S.A. 34:19-3(c)(3) in that he contends he

objected to or refused to participate in activities or practices by the Department

and the Prosecutor's Office he reasonably believed were "incompatible with a

clear mandate of public policy concerning the public health, safety or welfare or

protection of the environment."

      Our Supreme Court has "identified, and reduced to a simple list, the

necessary elements for a plaintiff to establish a prima facie claim under CEPA."

Lippman v. Ethicon, Inc., 222 N.J. 362, 380 (2015). Specifically:

            To establish a prima facie CEPA action, a plaintiff must
            demonstrate that:

            (1) he or she reasonably believed that his or her
            employer's conduct was violating either a law, rule, or

                                                                            A-0131-20
                                       17
            regulation promulgated pursuant to law, or a clear
            mandate of public policy;

            (2) he or she performed a "whistle-blowing" activity
            described in N.J.S.A. 34:19-3(c);

            (3) an adverse employment action was taken against
            him or her; and

            (4) a causal connection exists between the whistle-
            blowing activity and the adverse employment action.

            [Ibid.]

      Because it is remedial legislation, CEPA is to "be construed liberally to

effectuate its important social goal," namely, "to encourage, not thwart,

legitimate employee complaints." Dzwonar, 177 N.J. at 463; see also, e.g.,

Donelson v. DuPont Chambers Works, 206 N.J. 243, 257 (2011) (noting CEPA's

liberal construction in light of its "broad remedial purpose"); Turner v.

Associated Humane Societies, Inc., 396 N.J. Super. 582, 591 (App. Div. 2007)

("CEPA is a civil rights statute" that "has been described as one of the most far

reaching in the nation.").

      The Court long ago held "[t]he goal of CEPA . . . is 'not to make lawyers

out of conscientious employees but rather to prevent retaliation against those

employees who object to employer conduct that they reasonably believe to be

unlawful or indisputably dangerous to the public health, safety or


                                                                           A-0131-20
                                      18
welfare.'" Dzwonar, 177 N.J. at 464 (quoting Mehlman v. Mobil Oil Corp., 153

N.J. 163, 193-94 (1998)). Accordingly, N.J.S.A. 34:19-3(c) "does not require a

plaintiff to show that a law, rule, regulation or clear mandate of public policy

actually would be violated if all the facts he or she alleges are true"; rather, a

plaintiff need only establish "facts that would support an objectively reasonable

belief that a violation has occurred." Id. at 464.

      Nevertheless, the Court has also long held in those cases in which a

plaintiff claims the employer's conduct was incompatible with public policy

concerning the public's health, safety or welfare or the protection of the

environment "that the mandate of public policy be clearly identified and firmly

grounded. A vague, controversial, unsettled, and otherwise problematic public

policy does not constitute a clear mandate. Its alleged violation will not sustain

a wrongful discharge cause of action." Mehlman, 153 N.J. at 181 (quoting

MacDougall v. Weichert, 144 N.J. 380, 391-92 (1996)). As the Court has taken

pains to explain, "because the sources and parameters of public policy are not

susceptible to hard and fast rules, 'the judiciary must define the cause of action

in case-by-case determinations.' That recognition applies not only to the

common-law retaliatory discharge claim but to the more expansive CEPA claim

as well." Id. at 187 (quoting Pierce, 84 N.J. at 72).


                                                                            A-0131-20
                                       19
      Accordingly, there is no question but that as to the first prong of a

plaintiff's prima facie case, "the determination whether the plaintiff adequately

has established the existence of a clear mandate of public policy is an issue of

law. It's resolution often will implicate a value judgment that must be made by

the court, and not by the jury." Ibid.

      The Court made that point emphatic in Dzwonar, explaining "when a

plaintiff brings an action pursuant to N.J.S.A. 34:19-3(c), the trial court must

identify a statute, regulation, rule, or public policy that closely relates to the

complained-of conduct. The trial court can and should enter judgment for a

defendant when no such law or policy is forthcoming." 177 N.J. at 463. It has

since elaborated "[t]hat identification is important for other parts of the

analysis." 238 N.J. at 541. Specifically, "[s]atisfaction of the identification

requirement enables the trial court to 'make a threshold determination that there

is a substantial nexus between the complained-of conduct and [the] law or public

policy identified by the court or the plaintiff.'" Id. at 542 (quoting Dzwonar,

177 N.J. at 464). The Hitesman Court described identification of "the authority

that provides a standard against which the conduct of the defendant may be

measured" as "a pivotal component of a CEPA claim." 218 N.J. at 32-33.




                                                                            A-0131-20
                                         20
      Hitesman illustrates the specificity required of the trial court in identifying

the public policy mandate against which the defendant's conduct is to be

measured in a CEPA section 3(c)(3) case. Hitesman was a registered nurse who

was fired after he complained to his employer, a nursing home, about the rate of

infectious diseases among patients, "reported his concerns to governmental

agencies and the press, and disclosed partially-redacted records of patient care

to a television reporter." Id. at 14. He brought a CEPA claim under N.J.S.A.

34:19-3(c)(3), contending the nursing home's actions were "incompatible with a

clear mandate of public policy concerning the public health." 8 Id. at 15. To

establish the claimed mandate of public policy, Hitesman relied on "the

American Nursing Association (ANA) Code of Ethics and two [of the

defendant's] documents — a portion of its Employee Handbook and its

Statement of Resident Rights." Ibid.

      Following a jury verdict on liability in the plaintiff's favor, we reversed,

holding Hitesman's CEPA claim failed as a matter of law because he did not

demonstrate an objectively reasonable belief that his employer's conduct was



8
   The plaintiff also alleged his employer engaged in an "activity, policy, or
practice" that he reasonably believed constituted "improper quality of patient
care," under N.J.S.A. 34:19-3(a)(1) and N.J.S.A. 34:19-3(c)(1), but the Court's
analysis of those subsections is largely inapplicable here.
                                                                              A-0131-20
                                        21
incompatible with a clear mandate of public policy. Ibid. The Supreme Court

agreed, holding "a plaintiff asserting that his or her employer's conduct is

incompatible with a 'clear mandate of public policy concerning the public health'

must, at a minimum, identify authority that applies to the 'activity, policy or

practice' of the employer." Ibid.

      The Court reiterated the trial court must determine "whether there is a

substantial nexus between the complained-of conduct and a 'clear mandate of

public policy' identified by the court or the plaintiff" before the fact issue of the

plaintiff's objectively reasonable belief could be submitted to the jury. Id. at 31.

When a CEPA plaintiff "alleges employer conduct 'incompatible with a clear

mandate of public policy concerning the public health' under N.J.S.A. 34:19-

3(c)(3), the plaintiff must identify the authority that provides a standard against

which the conduct of the defendant may be measured." Id. at 32-33.

      The Court held the "'clear mandate' of public policy need not be enacted

in a constitution, statute or rule, but must nonetheless provide a definite standard

by which the employer's conduct may be gauged." Id. at 33. "'"[A] clear

mandate" of public policy suggests an analog to a constitutional provision,

statute, and rule or regulation promulgated pursuant to law such that, under

[N.J.S.A. 34:19-3(c)(3)], there should be a high degree of public certitude in


                                                                               A-0131-20
                                        22
respect of acceptable vers[u]s unacceptable conduct.'" Id. at 34 (quoting Maw

v. Advanced Clinical Communs., Inc., 179 N.J. 439, 444 (2004)). "[O]ur courts

have recognized various sources of authority bearing the required substantial

nexus to the plaintiff's claim," but "[i]n each case, the law, regulation, or other

authority held to support a CEPA claim, not only expressed a 'clear mandate of

public policy,' but identified acceptable and unacceptable practices in the

defendant employer's business." Id. at 34. In the absence of "authority meeting

the statutory criteria that serves as a standard for the employer's conduct," a

plaintiff's "CEPA claim fails." Id. at 35.

      The Hitesman Court examined the "authorities" Hitesman relied on and

held that none established a standard of conduct against which the employer's

conduct could be measured and found to be incompatible with a clear mandate

of public policy.     Although the Court noted the nursing code of ethics

"encourage[d] reporting of deficient practice to appropriate authorities," it "d[id]

not govern [the defendant's] patient care" because it contained "no general

standard for infection control in a nursing home, much less specific direction on

how [the defendant] should have treated its patients' illnesses" at the relevant

time. Id. at 37. The nursing code did not "prescribe for [the defendant] a 'readily

discernible course of action that is recognized to be in the public interest,' from


                                                                              A-0131-20
                                        23
which [the Court could] discern a 'clear mandate of public policy.'" Id. at 37

(quoting Maw, 179 N.J. at 444).

        The Employee Handbook cited by Hitesman also fell "short of the mark."

Ibid.    Although the handbook "establishe[d] basic legal and fundamental

principles" for the operation of the nursing home, set forth "ethical standards for

[the defendant's] staff," and mandated "employee compliance with laws and

regulations," it did not "provide a governing standard for [the defendant's]

response to infectious diseases in patients, or otherwise define an adequate

response to any condition or disease." Id. at 37-38. The Statement of Resident

Rights cited by Hitesman similarly "ha[d] no relationship to the subject of his

complaints — allegedly deficient control of infection in staff and residents," and

it "articulate[d] no 'clear mandate of public policy' as required by N.J.S.A.

34:19-3(c)(3)." Id. at 38-39.

        Hitesman teaches that a generalized public policy, such as that a nursing

home should prevent a high rate of infectious diseases among residents and staff,

does not constitute a "clear mandate of public policy" sufficient to support a

CEPA claim because it does not provide a standard against which the conduct

of any particular nursing home could be measured.




                                                                             A-0131-20
                                       24
      Our opinion in Schechter v. New Jersey Department of Law & Public

Safety, Division of Gaming Enforcement, 327 N.J. Super. 428 (App. Div.

2000),9 is also instructive. There, the plaintiff was employed by the Division

of Gaming Enforcement in a unit that "investigate[d] persons who may be

subject to exclusion from casinos because of criminal activity or because their

presence in a casino would be inimical to the public interest." Id. at 430. The

plaintiff's CEPA claim was based on the Division's alleged "failure to act on

some of his recommendations for placement of persons on the casino exclusion

list and the transfer of agents out of his unit." Id. at 430-31.

      We agreed with the trial court the plaintiff's claim failed as a matter of

law, in part because the plaintiff "had failed to identify any statute, regulation

or other clear mandate of public policy" governing the Division's actions. Id. at

431. We found that although the plaintiff claimed "the failure of the [Division]


9
  We note the principles in Schechter on which we rely were not "abrogated" by
Dzwonar. The Dzwonar Court only disapproved that portion of Schechter (and
other cases) that imposed an "additional procedural hurdle" requiring the
plaintiff in a case brought under N.J.S.A. 34:19-3(c) to "allege facts that, if true,
actually would violate that statute, rule, or public policy." The Dzwonar Court
concluded that section "does not require a plaintiff to show that a law, rule,
regulation or clear mandate of public policy actually would be violated if all the
facts . . . allege[d] are true. Instead, a plaintiff must set forth facts that would
support an objectively reasonable belief that a violation has occurred." 177 N.J.
at 464. Schechter otherwise continues to be good law. See Hitesman, 218 N.J.
at 32; Maimone, 188 N.J. 234.
                                                                              A-0131-20
                                        25
to pursue exclusion cases and other investigations was a violation of law or rule

or regulation promulgated pursuant to law," the case actually "involve[d]

nothing more than a policy dispute between the Division's middle and upper

level management concerning the priority to be assigned to exclusion cases."

Id. at 432.

      We likewise rejected the plaintiff's argument that "even if the Division's

refusal to approve his recommendations concerning exclusion cases did not

violate a specific statute, rule or regulation, its policy determination to assign

lower priority to such cases was contrary to former Governor Byrne's assurance

that '[w]e will keep organized crime out of Atlantic City.'" Id. at 435. Writing

for the court, Judge Skillman explained that "general pronouncements of public

policy" were not akin to the "specific provisions of the statute and implementing

regulations   that   prescribe    [the   Division's]   regulatory    powers     and

responsibilities." Ibid.

      We also noted "the Division could reasonably have concluded that the

maintenance of the exclusion list plays a less important role in preserving the

integrity of the gaming industry than many of its other regulatory

responsibilities, such as investigations relating to the licensing and regulation of

casino operators and employees." Ibid. We concluded "the Division's decision


                                                                              A-0131-20
                                         26
to assign a lower degree of priority to exclusion cases than in prior years did not

violate any . . . 'clear mandate of public policy,' as required to maintain a cause

of action under CEPA." Id. at 434.

      Applying those standards here makes plain the generalized public policies

identified by the trial court of "enforcing the law for the protection of the public"

and "upholding the rights of an accused to confront witnesses against them,"

were insufficiently specific to constitute a standard by which the Department's

or Prosecutor's Office's conduct can be measured in this case.

      As to the public policy of enforcing the law, plaintiff alleges Shapiro

delayed the gang investigation for several months, but neither he nor the court

referenced any standard governing the timing of such investigations. Viewed in

the light most favorable to plaintiff, the investigation targeting Sanchez was

begun in August 2011. Plaintiff presented a draft of the application for the

communications data warrant to Shapiro in August or September. Shapiro

signed the application on October 6, and the court signed the warrant on October

7. The Department advised Sanchez his services as a confidential informant

were terminated on October 11, and he was arrested on January 5, 2012. Even

crediting that a factfinder could find plaintiff reasonably believed Shapiro

intentionally delayed the gang investigation for four or five months, plaintiff has


                                                                               A-0131-20
                                        27
pointed to no standard establishing such a delay was improper or incompatible

with Shapiro's duty to enforce the law, which of course, also included balancing

priorities and prosecuting defendants other than Sanchez. 10

      Similarly, plaintiff's belief the gang with which Sanchez was involved

committed crimes that might not otherwise have been committed if the gang

investigation had proceeded more expeditiously fails to connect to a measurable

standard of behavior a factfinder could apply to the prosecutor's conduct.

Plaintiff does not claim the Prosecutor's Office was aware that a particular crime

would occur on a particular date before Sanchez's arrest in January 2012 and

intentionally delayed his arrest despite that knowledge.        Rather, plaintiff's

allegation is essentially that ongoing crimes occurred that might not have had

Shapiro followed plaintiff's preferred timetable for the investigation and a rrest.

      Whenever the State conducts any large-scale investigation of an ongoing

criminal enterprise, however, it develops leads and evidence over months, or

even years, and it may well be true that a speedier investigation or an earlier

arrest could prevent some crimes.        That reality doesn't translate into an

affirmative obligation on the part of the prosecutor to investigate, make arrests,


10
    We note that we do not consider what we presume would be Shapiro's
vigorous defense to plaintiff's various contentions and perceptions as it is
irrelevant to the issues on appeal.
                                                                             A-0131-20
                                       28
and charge crimes as soon as humanly possible. Many factors enter into the

calculus of when to strike and how to strike in such an investigation, including

the best means to develop evidence against multiple subjects and the needs of

other investigations and prosecutions going forward.

      Here, plaintiff's claim is essentially that the public would have been safer

and fewer crimes would have been committed had Shapiro done his job the way

plaintiff thought he should. Showing Shapiro could have done a better job —

presuming plaintiff could — does not, however, make out a CEPA claim.

Rather, plaintiff must be able to show that Shapiro was obligated to do his job

in a specific and measurable way, and that plaintiff had an objectively

reasonable belief that specific conduct fell short of that standard.

      In finding "upholding the rights of an accused to confront witnesses

against them" was a mandate of public policy on which plaintiff's CEPA claim

could rest, the trial court likewise failed to identify how so imprecise a standard

defined acceptable and unacceptable practices guiding the prosecutor in the

context of this case. See Hitesman, 218 N.J. at 34. Plaintiff, in his brief on

appeal, cites to Rule 3:13-3 as a source for a prosecutor's obligation to produce




                                                                             A-0131-20
                                       29
exculpatory information to a defendant. 11 Rule 3:13-3 provides a comprehensive

standard for measuring a prosecutor's discovery obligations to a defendant both

pre- and post-indictment. Thus, it likely could express "a clear mandate of

public policy," as the Rule is akin to the sources courts rely on to inform a

determination as to "whether specific corrupt, illegal, fraudulent or harmful

activity violates a clear mandate of public policy," Mehlman, 153 N.J. at 188,

and it identifies acceptable and unacceptable practices that guide the prosecutor

in meeting his discovery obligations to those charged with crimes, see State v.

Hernandez, 225 N.J. 451, 462 (2016) (explaining "[t]he metes and bounds of the

State's discovery obligation to the defense is found in Rule 3:13-3(b), which

states that '[d]iscovery shall include exculpatory information or material ' and

'relevant material,' including all items set forth in ten separate categories").




11
   A prosecutor's obligation to produce exculpatory information is not the same
as the obligation to permit defendants to confront their accusers. The former is
rooted in the due process clause of the Fourteenth Amendment, while the latter
rests on the Sixth Amendment. See 6 Wayne R. LaFave et al., Criminal
Procedure, §24.3(b) (4th ed. 2021) (noting the justices in United States v.
Bagley, 473 U.S. 667 (1985) agreed that any constitutional violation regarding
the failure to disclose particular information should be judged under the due
process standard of Brady v. Maryland, 373 U.S. 83 (1963) rather than the Sixth
Amendment's confrontation clause). We note only that Rule 3:13-3 is a precise
enough standard to serve as a clear mandate of public policy, not that it bears
any substantial nexus to plaintiff's claims.
                                                                              A-0131-20
                                        30
      Plaintiff does not appear, however, to have proffered that Rule to the trial

court, which did not consider Rule 3:13-3 as a source of authority for the public

policy mandate it identified of "upholding the rights of an accused to confront

witnesses against them" and thus did not consider whether it bore the requisite

"substantial nexus" to plaintiff's claim, viewing the evidence in the light most

favorable to him as required by Rule 4:46-2(c). See Hitesman, 218 N.J. at 31.

      In his statement of undisputed material facts on the motion, plaintiff

claimed he didn't know and could "only speculate" as to Shapiro's reasons for

"purposely stalling" the investigation into Sanchez. Leaving aside whether that

circumstance could support any objectively reasonable belief on plaintiff's part

about Shapiro's conduct, plaintiff claims he relied on Pacitto's "opinion" and

"guess" at the time that Shapiro was delaying the investigation into Sanchez

because Sanchez "gave information on the people that [Shapiro] was

prosecuting," implying Shapiro was delaying the investigation into Sanchez in

order to avoid having to provide potentially exculpatory information to

defendants in other cases. Plaintiff, however, provided no details about those

other cases. He did not identify the standard governing Shapiro's discovery

obligations to the defendants involved or discuss the circumstances supporting




                                                                            A-0131-20
                                      31
an objectively reasonable belief that Shapiro's conduct was incompatible with

the applicable standard. 12


12
    Plaintiff's reliance on Maimone, 188 N.J. at 229-32, and Turner, 396 N.J.
Super. at 590-91, is misplaced as neither case supports allowing the sort of
generalized public policies cited by the trial court to anchor a CEPA claim. The
Court in Maimone found the provisions of the Code of Criminal Justice
prohibiting the promotion of prostitution and restricting the location of sexually-
oriented businesses constituted a clear mandate of public policy under N.J.S.A.
34:19-3(c)(3), which the City was not free to ignore by adopting an alleged
policy decision to terminate all enforcement of them. 188 N.J. at 233. The facts
here are significantly different as plaintiff's allegations center on the conduct of
only a single investigation.

      In Turner, the plaintiff objected when a dog, which had been surrendered
to his animal-shelter employer with the agreement the employer would "keep
the dog under observation for ten days, then euthanize, and cremate it," because
it had bitten its former owner, was instead placed "back into the pool of
adoptable animals" and "adopted out to . . . an elderly woman." 396 N.J. Super.
at 587-88. Nine days later, the dog attacked the new owner, "causing her to
bleed to death on her bedroom floor." Id. at 589. The court noted:

             With respect to the clear mandate of public policy, our
             Legislature has recognized the serious and widespread
             threat that unprovoked dog attacks pose to the safety
             and welfare of our citizens and accordingly has adopted
             a comprehensive scheme prescribing various
             requirements for dogs that are found to be vicious or
             potentially dangerous, ranging from humane
             destruction to mandatory licensure of such dogs.
             N.J.S.A. 4:19-17. Moreover, in adopting our "dog bite"
             statute, N.J.S.A. 4:19-16, the Legislature imposed
             absolute liability on owners who knew of the animal's
             propensity to cause injury, and held those owners not
             aware of their animal's dangerous tendencies to the


                                                                              A-0131-20
                                        32
      The record suggests, but not does specify, that the other cases Pacitto

referred to involved defendants alleged to have perpetrated the January 2010

home invasion robberies for which Sanchez was also ultimately convicted .

Those defendants, however, were not indicted until February 2012, after

Sanchez's arrest. Rule 3:13-3, the source plaintiff now relies on for the mandate

of "upholding the rights of an accused to confront witnesses against them ,"

makes clear a prosecutor has no pre-indictment discovery obligation unless "the

prosecutor has made a pre-indictment plea offer." R. 3:13-3(a).




            ordinary negligence standard. DeRobertis v. Randazzo,
            94 N.J. 144, 156 (1983). In addition, the State
            Department of Health has been authorized to
            promulgate rules and regulations governing the
            operation and maintenance of kennels and shelters.
            N.J.S.A. 4:19-15.14. Pursuant thereto, the Department
            specifically inspects for the improper handling of biting
            animals and the biting records of animals destroyed.

            [Id. at 595-96.]

      The court held that "[c]ollectively, these laws and regulations are closely
related to the complained-of conduct at hand" and established the requisite
"clear mandate of public policy concerning the public, health, safety or welfare."
Ibid. Instead of supporting plaintiff's position here, the Turner court's reasoning
actually undercuts it because the standard of conduct imposed for dealing with
potentially vicious dogs was a clear one against which the shelter's conduct of
ignoring a specific dog's known biting history could be measured.
                                                                             A-0131-20
                                       33
      Plaintiff appears to have made no attempt on the summary judgment

motion to identify for the court the Rule he now claims gives rise to the clear

mandate of public policy he asserted and no attempt to explain how Shapiro's

alleged delay in the gang investigation targeting Sanchez was incompatible with

either its letter or spirit as to any specifically-identified defendants. As plaintiff

failed to provide the court with any basis to identify a clear mandate of public

policy with which the Department and the Prosecutor's Office's conduct was

incompatible or any facts establishing a substantial nexus between his claim that

Shapiro delayed the gang investigation and that clear mandate, summary

judgment should have been awarded to defendants on the delay claim.

      Plaintiff's claim based on the Prosecutor's demand and the Department's

request that he alter the supplementary reports Shapiro asked him to prepare

about the 2010 robberies and his interview of Sanchez's daughter, by removing

any mention of Sanchez and any reference to the confidential investigation,

suffers from the same flaws. Although a demand that a police officer alter an

official report by removing something from it may appear at first glance suspect,




                                                                               A-0131-20
                                         34
we can readily imagine circumstances where such would be utterly innocuous

or even required by regulation or standard operating procedure. 13

      The obligation was on plaintiff to establish he reasonably believed the

Prosecutor's direction was incompatible with a clear mandate of public policy.

Hitesman, 218 N.J. at 29. It was thus incumbent on him to identify the source

of authority for that mandate and how it defined acceptable and unacceptable

practices guiding the prosecutor and the Department in their review of his

supplementary reports. See Chiofalo, 238 N.J. at 544 (distinguishing "criminal"

or "fraudulent" activity alleged under section 3(c)(2), because often commonly

recognizable, from claims asserted under sections 3(c)(1) and (3) alleging

"violations of a more general 'law, or a rule or regulation promulgated pursuant

to law' or of 'a clear mandate of public policy,' which can be more obscure").




13
    For example, under N.J.R.E. 516, "[a] witness has a privilege to refuse to
disclose the identity of a person who has furnished information purporting to
disclose a violation of a provision of the laws of this State or of the United
States." The privilege permits the State to "decide[] when 'to withhold from
disclosure the identity of persons who furnish information of violations of law
to officers charged with enforcement of that law.'" State v. Sessoms, 413 N.J.
Super. 338, 343 (App. Div. 2010) (quoting Roviaro v. United States, 353 U.S.
53, 59 (1957)). "The purpose of [the] secrecy" afforded under the Rule "is
twofold — to protect the safety of the informant and to encourage the process
of informing." Ibid.
                                                                          A-0131-20
                                      35
      Plaintiff's failure to identify, on the motion, the specific legal or ethical

standard against which the Department and the Prosecutor's Office's conduct in

demanding he alter his reports could be measured, making it impossible to

determine whether his objection to modifying the reports — his refusal "to

perjure [him]self because [the Prosecutor and the Department] wanted [him] to

leave something out for their interests," and that "legally, in discovery, the

defendants are entitled to this information" — had any substantial nexus to the

standard, is fatal to his CEPA claim based on his alleged protected activity in

refusing to alter his supplementary reports.

      We note for sake of completeness that we have considered Vineland's

argument that prosecutorial discretion should have barred plaintiff's claim.

While we are not unmindful of the prosecutor's "wide discretion to charge or not

to charge persons suspected of criminal offenses," which implicates both

separation of powers and the fact "that the decision to prosecute is particularly

ill-suited to judicial review," State v. Di Frisco, 118 N.J. 253, 265-66 (1990)

(quoting Wayte v. United States, 470 U.S. 598, 607 (1985)), we have no need to

consider any claim of prosecutorial discretion here as plaintiff's CEPA claims

are not actionable under existing controlling precedent.




                                                                             A-0131-20
                                       36
      We reverse the order denying summary judgment and remand for entry of

an order granting summary judgment to Vineland dismissing plaintiff's CEPA

claim. We do not retain jurisdiction.

      Reversed and remanded.




                                                                     A-0131-20
                                        37